Order, Supreme Court, New York County (Herman Cahn, J.), entered on or about April 15, 1997, which, inter alia, denied defendant-appellant’s motion to preclude plaintiff from offering any expert testimony at trial, unanimously affirmed; appeal from order, same court and Justice, also entered on or about April 15, 1997, which denied defendant’s motion to adjourn the trial date, unanimously dismissed as moot, all with one bill of costs.
Defendant’s motion to preclude plaintiff from offering expert testimony for failure to timely comply with the written notice requirements of CPLR 3101 (d) (1) (i) was properly denied upon supportable findings that such failure was neither willful nor prejudicial {see, Lesser v Lacker, 203 AD2d 181; Peck v Tired Iron Transp., 209 AD2d 979). We have considered *472defendant-appellant’s remaining claims and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Rubin, Tom and Colabella, JJ.